Moore, J.
This is an action of ejectment. On the 9th day of September, A. D. 1895, Nelson F. Dye and wife, Harvey 0. Dye and wife, and George H. Dye, Jr., single, made and delivered to the defendant Edward H. Thompson a warranty deed of the premises iii dispute, wherein they covenanted and agreed “that at the time of •the ensealing and delivery of these presents they are well seised of the above-granted premises in fee simple.” The defendants entered into the occupancy of the premises. *598On the 27th day of June, A. D. 1898, one Lionel P. Van Doren made a quitclaim deed to the plaintiffs, George H. Dye, Jr., and Harvey 0. Dye, of the premises in dispute. Based on that title, the plaintiffs seek to recover an undivided one-fourth of the premises.
The plaintiffs, on the trial, showed:
First. That the title to the premises originally was in Emily P. Dye.
Second. A decree made' by the probate court on the 30th of March, A. D. 1896, determining the heirs of Emily P. Dye, and showing that Lionel P. Van Doren was one of the four heirs of Emily P. Dye.
Third. A quitclaim deed made by Lionel P. Van Doren to the plaintiffs June 27, 1898, conveying an undivided one-fourth of the premises.
Fourth. Oral evidence tending to show the value of the-premises.
To support the case on the part of the defendants, they offered the warranty deed made by the plaintiffs and Nelson E. Dye to the defendant Edward H. Thompson. Plaintiffs then sought to show by parol that, when the warranty deed was made, it was not known whether Mr. Van Doren was dead or alive, and that Mr. Thompson did not pay for his interest in the land, and did not expect he was buying it, if he was in fact alive. The court excluded this testimony, and a verdict was rendered in favor of defendants.
The question involved is whether in an ejectment case \ you can vary the terms of a deed by parol. In Jacobs v. Miller, 50 Mich. 119 (15 N. W. 42), the rule is stated as/ follows:
“By the principles of the common law, the legal effect due to the plain words of a deed cannot be contradicted by parties or privies in any collateral matter by parol evidence. The terms must stand and receive their just legal significance. 2 Whart. Ev. §§ 1050, 1054, and cases; Jackson v. Foster, 12 Johns. 488; Jackson v. Roberts’ Ex’r, 11 Wend. 422. The name of the grantee is part of the deed (2 Rolle, Abr. 43); and where a deed is made to several individuals, without designating in *599what proportions they shall hold, they will take in equal proportions, precisely as though it had been detailed at length in the deed (Campau v. Campau, 44 Mich. 31 [5 N. W. 1062]; Treadwell v. Bulkley, 4 Day, 395 [4 Am. Dec. 225]), and no parol proof can be admitted to give the deed a different effect than such as the words in it legitimately import (Treadwell v. Bulkley, supra; Morse v. Shattuck, 4 N. H. 229 [17 Am. Dec. 419]; Gully v. Grubbs, 1 J. J. Marsh. 387-390; 1 Cow. & H. Notes, 217, 1428 et seq., 1442, 1444). The case before us is governed by the same principle.”
See, also, Adair v. Adair, 5 Mich. 204 (71 Am. Dec. 779); Jones v. Phelps, Id. 218; Vanderkarr v. Thompson, 19 Mich. 82; First Nat. Bank of Sturgis v. Bennett, 33 Mich. 520; Price v. Marthen, 122 Mich. 655 (81 N. W. 551).
An ingenious argument is made to the effect that, as the records show there were four heirs at law, only'three of whom conveyed to Mr. Thompson, he ought to have known he was getting title to only three-fourths of the property conveyed, and, as Mr. Van Doren could have maintained ejectment, his grantees can do so. We tbink the counsel have overlooked the effect of the warranty deed. Had the deed been a quitclaim instead of a warranty deed, it would not have cut off a subsequently acquired title; but the rule is well settled that where a grantor, who has made a warranty deed, subsequently acquires title, it will inure to the benefit of his grantee. Morris v. Jansen, 99 Mich. 436 (58 N. W. 365); Duffy v. White, 115 Mich. 264 (73 N. W. 363), and the many cases there cited.
Judgment is affirmed.
The other Justices concurred.